Jeffrey N. Mis, Esq. City Attorney, North Tonawanda
You have asked whether an inspector of plumbing in a city may during his tenure in office engage in a private plumbing business outside of the city.
Article 4 of the General City Law establishes a format for the regulation of the business of plumbing in a city. Inspectors of plumbing are required to be appointed and "[a]ll inspectors of plumbing who are detailed, designated or appointed shall be practical plumbers and shall not be engaged directly or indirectly in the business of plumbing, during the period of their appointment" (General City Law, § 48). Additionally, these officials are required to be citizens and actual residents of the city in which they are appointed and are required to obtain a certificate of competency from the examining board of plumbers prior to discharging their duties (ibid.). Inspectors of plumbing are responsible for inspection of plumbing work and reporting any person acting as an employing plumber without certification (id., § 49).
Section 48 of the General City Law provides rigid qualifications for inspectors of plumbing. It generally prohibits plumbing inspectors from engaging in the business of plumbing. The prohibition is not limited to practice within the city.
We do not believe that a city has authority by local law to modify the qualifications of inspectors of plumbing. In Ainslie v Lounsbery,275 App. Div. 729 (3d Dept, 1949), lv to app den 299 N.Y. 797 (1949), the Appellate Division declared invalid a local law of a city establishing a different method of appointment and different qualifications for the examining board of plumbers. It was decided that article 4 of the General City Law deals with a matter of State concern, and that the qualifications of members of the examing board of plumbers (§ 40-a) is an essential part of the State law (ibid.). This being the case, the city was without authority to supersede the State law (ibid.; 1964 Op Atty Gen [Inf] 177).
We are constrained to conclude that the reasoning of Lounsbery would also apply to section 48, which deals with supervision of the plumbing trade and is an essential part of the State law.
We conclude that a city inspector of plumbing may not engage in the business of plumbing within or without the city during the period of his appointment.